DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Claim Objections
Claims 1, 3, 8, and 14 are objected to because of the following informalities:  
Claim 1, line 7: “...handling system will...;” remove intentional language and amend to positively recite. 
Claim 3, line 1: “...a generated unique trusted identifier value;” antecedent basis issue due to claim 1, line 14.
Claim 8, line 8: “...handling system will...;” remove intentional language and amend to positively recite. 
Claim 14, line 10: “...handling system will...;” remove intentional language and amend to positively recite. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., hereinafter (“Hu”), US PG Publication (20120084415 A1), in view of Cherian et al., hereinafter (“Cherian”), US PG Publication (20140162606 A1), in view of Fujimoto et al., hereinafter (“Fujimoto”), US PG Publication (20060036733 A1).
Regarding claims 1, 8, and 14, Hu teaches a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising; and a dynamic host configuration protocol (DHCP) information handling system comprising: one or more processors; and a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising: [Hu, ¶0033: device for transmission self-configuration in a Self-Organized Network (SON), which comprises a Dynamic Host Configuration Protocol (DHCP) client and a DHCP server]
responsive to receiving at a DHCP information handling system a client message from a DHCP client: [Hu, ¶¶0048-0049 and 0053: The DHCP client is set to report its device identifier and perform the self-configuration and self-establishment process based on the received transmission parameters from a DHCP server in a Self-Organized Network (SON); where the transmission parameters include at least: IP address of DHCP client.]
adding an indicator to the client message to indicate to a DHCP server that is to receive the client message with the indicator that the DHCP information handling system will perform a check to verify if the DHCP server is a trusted device; [Hu, ¶0054: The DHCP client is further set to use the transmission parameters to perform self-configuration only if the received DHCP server identifier belongs to trusted DHCP server identifiers. ¶0058: step 201, the DHCP client sets a trusted DHCP server identifier. ¶0061: step 203, the DHCP client constructs a DHCP message and reports its device identifier to the DHCP server. ¶0062: Per predefined meanings of DHCP message option fields: the DHCP client can send the DHCP DISCORVER message to the DHCP server.] and 
sending the client message with the indicator to the DHCP server; [See Hu, ¶0061: step 203, the DHCP client constructs a DHCP message and reports its device identifier to the DHCP server.] and 
¶0065: DHCP server can construct a DHCP OFFER message includes DHCP server identifier in option 43]; 
While Hu teaches a reply message from the DHCP server [See Hu, ¶0065: DHCP server can construct a DHCP OFFER message includes DHCP server identifier in option 43]; however, Hu fails to explicitly teach but Cherian teaches
obtaining a received unique trusted identifier value from the reply message that was included by the DHCP server to verify status of the DHCP server; [Cherian et al 20140162606 A1, ¶0135: The AP 304 may send an ANonce-seed to the STA 302 in a beacon or probe response; the ANonce is generated be performing a function (e.g., a hashing function) on the ANonce-seed and a value unique to and/or descriptive of the STA 302 (e.g., a MAC address of the STA 302 or some other value associated with the STA 302)] 
obtaining a generated unique trusted identifier value, which was generated using at least a master key and a unique identifier for the DHCP server; [Cherian, ¶0069: A re-authentication Master Session Key (rMSK) is generated by the station/terminal 302 prior to sending an association request without obtaining a challenge from the network. A pairwise transient key (PTK) is generated by the station (STA) 302 from the rMSK and includes a key confirmation key (KCK), a key encryption key (KEK), and a Transient Key (TK).  ¶¶0130-0133: a mobile device (e.g., the STA 302) may receive a first ANonce (e.g., ANonce1) from an access point (e.g., the AP 304)...The access point may receive an association request from the mobile device. The association request may include a SNonce and may be protected using a first PTK (e.g., PTK1) ...based on the second ANonce and the SNonce. At 2510, the access point may send an association response to the mobile device.]
comparing the received unique trusted identifier value to the generated unique trusted identifier value; [Cherian, ¶0139: At 2808, the access point may verify the authenticity of the mobile device by comparing the ANonce reported by the mobile device to the ANonce computed by the access point.] and 
responsive to the received unique trusted identifier value matching the generated unique trusted identifier value, sending at least a portion of the reply message to the DHCP client. [Cherian, ¶0107: The AP 304 may send an association response including the ANonce to the STA302, at step 12, where the association response is protected using the KCK and KEK of the PTK.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method and equipment for self-configuring transmission in self-organized network of Hu before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of the PTK to protect message flow ensuring trusted devices of Cherian [Cherian, ¶0129].  
However, the combination of Hu and Cherian fail to explicitly teach but Fujimoto teaches a computer-implemented method for determining a trusted dynamic host ¶0174: establish a local trust relation and generate keys that can be used in conjunction with RFC3118. ¶0303:  Multicast Listener Discovery Version 2 (MLDv2) snooping functionality]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Cherian before him or her by including the teachings of dynamic host configuration and network access authentication of Fujimoto. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of MLD snooping where authenticated and authorized multicast listeners have network access of Fujimoto [Fujimoto, ¶0338].  

Regarding claims 2, 9, and 16, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
Cherian teaches the received unique trusted identifier value [Cherian, ¶0107: The AP 304 may send an association response including the ANonce to the STA302, at step 12, where the association response is protected using the KCK and KEK of the PTK.]; however, the combination of Hu and Cherian fail to explicitly teach but Fujimoto teaches responsive to the received unique trusted identifier value not matching the generated unique trusted identifier value, taking one or more of the following actions comprising: 
deeming the DHCP server as an untrusted device; 
dropping the reply packet received from the DHCP server; 
adding the DHCP server to a blacklist; 
creating an Access Control List (ACL) related to the DHCP server to block traffic 
intended for the DHCP server, originating from the DHCP server, or both; 
triggering an alarm regarding the DHCP server; and 
notifying a system administrator. [Fujimoto, ¶0200-0201: A combination of MAC address and port may be added to the Penalty List (PL) of non-matching records; the network administrator may or may not configure the bridge not to start blocking]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Cherian before him or her by including the teachings of dynamic host configuration and network access authentication of Fujimoto. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of MLD snooping where a new database like the Authorized Forwarding Database (AFD) is referred as the PL [Fujimoto, ¶¶0188 and 097].  

Regarding claims 3, 10, and 16, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
However, the combination of Hu and Fujimoto fail to explicitly teach but Cherian teaches wherein the step obtaining a generated unique trusted identifier value, which was generated using at least a master key and a unique identifier for the DHCP server comprises:
¶0069: pairwise transient key (PTK) is generated by the station (STA) 302 from the rMSK and includes a key confirmation key (KCK), a key encryption key (KEK), and a Transient Key (TK).  ¶0135: the ANonce is generated be performing a function (e.g., a hashing function) on the ANonce-seed and a value unique to and/or descriptive of the STA 302 (e.g., a MAC address of the STA 302 or some other value associated with the STA 302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Fujimoto before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of the PTK based on use of a hash function of Cherian [Cherian, ¶0069].  

Regarding claims 4, 11, and 17, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
However, the combination of Hu and Fujimoto fail to explicitly teach but Cherian teaches wherein the DHCP server generated the received unique value that it included in the reply message using the hash function and at least the master key and the unique identifier for the DHCP server as inputs to the hash function and the DHCP server and See Cherian, ¶0069: pairwise transient key (PTK) is generated by the station (STA) 302 from the rMSK and includes a key confirmation key (KCK), a key encryption key (KEK), and a Transient Key (TK).  ¶0083: The processes performed in FIG. 5 are similar to those per formed in FIG. 4 (Option 1) except that the rMSK is used (instead of the KCK/KEK of the PTK) to authenticate the DHCP-Discover and EAPOL-Key messages encapsulated in the association request message. ¶0135: The AP 304 may send an ANonce-seed to the STA 302 in a beacon or probe response; the ANonce is generated be performing a function (e.g., a hashing function) on the ANonce-seed and a value unique to and/or descriptive of the STA 302 (e.g., a MAC address of the STA 302 or some other value associated with the STA 302)] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Fujimoto before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of the PTK based on use of a hash function of Cherian [Cherian, ¶0069].  

Regarding claims 5 and 18, the combination of teach claim 4 as described above.
¶0091: The access point 304 transmits the Beacon/Probe response, which includes the Fast Initial Link Setup (FILS) capability indicator for IP address assignment]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Fujimoto before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the unique identifier correlated to and IP address of Cherian [Cherian, ¶0091].  

Regarding claims 6, 12, and 19, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
However, the combination of Hu and Cherian fail to explicitly teach but Fujimoto teaches repeating the steps of Claim 1 for that DHCP server in response to one or more conditions comprising: 
a verification schedule; 
as a result of a change in a network comprising the DHCP information handling system, reboot of the DHCP information handling system; 
update of the DHCP information handling system; with each communication intended for the DHCP server; and 
¶0140: DHCP server is restarted after rebooting]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Cherian before him or her by including the teachings of dynamic host configuration and network access authentication of Fujimoto. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of responses to network changes based on DHCP information handling system [Fujimoto, ¶0140].  

Regarding claims 7, 13, and 20, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described   above.
Hu teaches wherein the received unique trusted identifier value is included in an options field of the reply message. [Hu, ¶0055: the DHCP server and can identify and take use of the data information which is sent down by the DHCP server though DHCP massage option fields;]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weniger et al (20170188224 A1) discloses home agent discovery upon changing the mobility management scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sakinah White Taylor/           Primary Examiner, Art Unit 2497